DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10-12, filed on 3/29/2021, with respect to 35 U.S.C. 103(a) rejection of claims 1 and 12 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1 and 12 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-12, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1, 3-12, and 14-16:
The present invention describes an electronic device comprising: a housing; a radio communication circuit arranged in the housing and configured to support radio communication using a short range wireless communication protocol with a neighboring electronic device; a processor arranged in the housing and electrically connected to the radio communication circuit; and a memory arranged in the housing and electrically connected to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform a radio communication at a first symbol rate with the neighboring electronic device using a first transmit power applied to the radio 

The present invention describes an electronic device, comprising a housing; a radio communication circuit arranged in the housing and configured to support Bluetooth low energy (BLE) communication using a short range wireless communication protocol with a neighboring electronic device; a processor arranged in the housing and electrically connected to the radio communication circuit; and a memory arranged in the housing and electrically connected to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform a BLE communication at a first symbol rate of 1 mega-symbols per second (M sym/s) with the neighboring electronic device using a first transmit power applied to the radio communication circuit, change, when detecting an event triggering a change from the first symbol rate to a second symbol rate, the first symbol rate to the second symbol rate, and perform BLE communication at the second symbol rate of 2M sym/s with the neighboring electronic device using a second transmit power applied to the radio communication circuit, wherein the second transmit power corresponds to the first transmit power increased by a compensation value. The closest prior art, Solum (US 2010/0054512 A1) discloses a wire communication device having adaptive symbol rate and transmission power depending on link quality between a communicator and a hear aid; but fails to disclose change, when detecting an event triggering a change from the first symbol rate to a second symbol rate, the first symbol rate to the second symbol rate, and perform BLE communication at the second symbol rate of 2M sym/s with the neighboring electronic device using a second transmit power applied to the radio communication circuit, wherein the second transmit power corresponds to the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/2/2021